DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 12 recites “a first one use data characteristic” which should be replaced with --a first use data characteristic-- which is used throughout the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "detecting the smoking action by the user" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the airway port" in lines 15 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the housing" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the airway port" in lines 15 and 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-8, 12, 14-16, 18-20, 23-25, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (US 2013/0220315) in view of Bowen et al. (US 2016/0157524), Steingraber et al. (US 2015/0053217), and Dankers (US 2018/0164151).
Claims 1, 2, 19, and 20. Conley et al. discloses a personal electronic vaporizer 700 comprising a power source 702 having a connector 704 and a heating element 706 having a connector 708. An exemplary adapter 800 (housing) comprises a first connector 802 of a first type and a second connector 804 of a second type. The first 
Conley also does not explicitly disclose in a single embodiment that the controller positioned in the central compartment of the housing comprises local memory structured to store the first and second use data characteristics of the smoking action and a communication interface structured to communicate the stored first and second use data characteristics of the smoking action to a remote computing device.
Conley does disclose in a separate embodiment that the controller may include a data store 924 such as a flash memory device or other non-volatile memory in which the controller is operative to store information regarding the amounts of vaporized solution that a user may have inhaled. The controller may also be operative to store time and/or 
Although Conley does not explicitly disclose in one embodiment that the data store and communication device are located within the adapter 800, it would have been obvious to one of ordinary skill in the art that the data store and communication device could be located in the adapter because mere rearrangement of parts supports a finding of obviousness (MPEP §2144.04(VI)(C)).
Modified Conley discloses that the switch/sensor 112 can be a switch, a sensor, or a combination of a switch and sensor. For instance, the switch/sensor 112 may comprise an electronic airflow sensor, wherein the electronic airflow sensor senses when the user is drawing on the electronic cigarette 100 ([0026]). However, Conley does not explicitly disclose a Ventrui airflow chamber that allows airflow through the instrument and is configured to measure one or more of a change in air pressure and a change in flowrate of the airflow.
Bowen et al. discloses methods and vaporizer apparatuses that estimate, measure, and/or predict the amount of vapor and/or material released by a vaporizer apparatus. The vaporizer apparatus comprises a puff sensor which measures the initiation of the user’s puff, the cessation of the users puff, the duration of the users puff, and/or the velocity and amount of air traveling through the electronic vaporizer device. 
Since Conley does not disclose a particular structure for the flow sensor, it would have been obvious to one of ordinary skill in the art before the effective filing date to select a puff sensor known in the art, such as the Venturi meter pressure sensor disclosed by Bowen et al. since simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness.
Modified Conley does not explicitly disclose that the sensor circuit collects the frequency of a sound of air passing through an airway port and that the frequency is used to determine a puff velocity.
Steingraber et al. discloses an electronic cigarette that allows the user to identify the remaining fluid in their cartridge without having to remove the cartridge or do a visual check. By utilizing a microphone embedded into the center of the vacuum switch PCBA, 35, the unit will be able to sense when there is a puff occurring by listening for the sound of inhalation. When a user puffs on the device, air is drawn into the unit. This air creates a sound based on the configuration of the holes. The microphone is tuned to the frequency of this sound and activates based on it ([0049]).
Steingraber et al. teaches that the microphone sensor allows the user to identify the remaining fluid in their cartridge without having to remove the cartridge or do a visual check. Also, the microphone is tuned to the frequency of the sound of inhalation and will not activate based on any other sound, thereby removing the possibility of a false activation ([0289]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a microphone sensor in the device of Conley to 
Dankers discloses an acoustic sensor formed by wrapping a segment of fiber optic cable around a core ([0003]). Dankers teaches that frequency can be used to obtain the velocity of sound in air ([0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the frequency detected by the microphone in Steingraber et al. could be used to determine the puff velocity according to the correlation ƒ=ν/λ where ƒ is the frequency, ν is the velocity of sound in air, and λ is the wavelength, as evidenced by Dankers et al. ([0058]).
Claims 5 and 23. Modified Conley et al. discloses a first connector 802 of a first type and a second connector 804 of a second type. The first connector 802 is configured to mechanically and electrically mate with a power source and the second connector 804 is configured to mechanically and electrically mate with a heating element (Conley [0005]; [0046]-[0050]).
Claims 6, 24, and 25. Modified Conley et al. discloses that the adapter 800 comprises a first connector 802 of a first type and a second connector 804 of a second type. Though Conley et al. does not explicitly disclose the particular type of connections, Conley discloses elsewhere that a variety of types of connection mechanisms can mechanically and electrically couple the power source 102 with the cartridge 104 are contemplated and are intended to fall under the scope of the hereto-appended claims. These include magnetic connection mechanisms, snaps, twist caps, push on connections, gasketed connections, quick connection mechanisms, turn lock mechanisms, t-bar connections, etc (Conley [0018]; [0049]).
Claims 7 and 29. Modified Conley et al. discloses that the controller may be operative to store time and/or date information in association with the measured amounts of inhaled vaporized solution (Conley [0062]; [0065]).
Claims 8 and 30. Modified Conley et al. discloses the controller may include a data store 924 such as a flash memory device or other non-volatile memory in which the controller is operative to store information regarding the amounts of vaporized solution that a user may have inhaled. The controller may also be operative to store time and/or date information in association with the measured amounts of inhaled vaporized solution. An example embodiment of the controller may be operative to operate the heating element responsive to the information stored in the data store. The controller may be operative to limit the amount of the vaporized solution that a user is able to inhale over a given predetermined (and/or configurable) period of time. This may be accomplished by the controller monitoring the amount of vaporized solution that is likely inhaled via the device for a predetermined period of time. When the monitored amount reaches a predetermined threshold, the controller may be operative to prevent the heater element from vaporizing additional solution, until after a predetermined amount of time, and/or until after the controller receives a manual reset signal (via a button, or other sensor device) included in the electronic vaporizer. These described predetermined periods of time and predetermined thresholds may be stored in the data 924 (Conley [0062]).
Claims 12 and 28. Modified Conley et al. discloses that the electronic vaporizer may include a sensor that corresponds to a fingerprint reader or other type of biometric device. Such a biometric device may acquire data from a user which is used by the 
Claim 14. Modified Conley et al. discloses that the electronic vaporizer may use a communication device to communicate data stored in the data store 924 associated with monitored usage of the device to an external computing device such as a remote server. The computing device may also communicate a unique identifier (e.g., a serial number, user account number, userID) to the remote server. The remote server may compile statistics regarding use of the electronic vaporizer (associated with the unique identifier) for use by a doctor or other person to evaluate and/or monitor its use (Conley [0072]).
Claim 15. Modified Conley does not explicitly disclose in a single embodiment that the controller positioned in the central compartment of the housing comprises local memory structured to store the first and second use data characteristics of the smoking action and a communication interface structured to communicate the stored first and second use data characteristics of the smoking action to a receiving computing system when the product use and behavior system is within range of the receiving computing system.
However, Conley does disclose in a separate embodiment that the controller may include a data store 924 such as a flash memory device or other non-volatile memory in which the controller is operative to store information regarding the amounts of vaporized solution that a user may have inhaled. The controller may also be operative to store time and/or date information in association with the measured amounts of inhaled vaporized solution. In this embodiment the data store 926 is included in a housing 
Although Conley does not explicitly disclose in one embodiment that the data store and communication device are located within the adapter 800, it would have been obvious to one of ordinary skill in the art that the data store and communication device could be located in the adapter because mere rearrangement of parts supports a finding of obviousness (MPEP §2144.04(VI)(C)).
Claim 16. Modified Conley et al. discloses that the electronic vaporizer 700 comprises a power source 702 (Conley [0046]).
Claim 18. Modified Conley et al. discloses that the battery 118 may be any suitable disposable, replaceable and/or rechargeable battery, including but not limited to a alkaline, lead acid battery, gel, a nickel cadmium battery, a nickel metal hydride battery, a lithium ion battery, a lithium ion polymer battery, amongst others (Conley [0026]).

Claim 31. Conley et al. discloses providing a personal electronic vaporizer 700 comprising a power source 702 having a connector 704 and a heating element 706 having a connector 708. An exemplary adapter 800 (housing) comprises a first connector 802 of a first type and a second connector 804 of a second type. The first connector 802 is configured to mechanically and electrically mate with a power source 
Conley also does not explicitly disclose in a single embodiment that the controller positioned in the central compartment of the housing comprises local memory structured to store the at least one use data characteristic of the smoking action and a communication interface structured to communicate the stored at least one use data characteristic of the smoking action to a remote computing device.
However, Conley does disclose in a separate embodiment that the controller may include a data store 924 such as a flash memory device or other non-volatile memory in which the controller is operative to store information regarding the amounts of vaporized solution that a user may have inhaled. The controller may also be operative to store time and/or date information in association with the measured amounts of inhaled 
Although Conley does not explicitly disclose in one embodiment that the data store and communication device are located within the adapter 800, it would have been obvious to one of ordinary skill in the art that the data store and communication device could be located in the adapter because mere rearrangement of parts supports a finding of obviousness (MPEP §2144.04(VI)(C)).
Modified Conley discloses that the switch/sensor 112 can be a switch, a sensor, or a combination of a switch and sensor. For instance, the switch/sensor 112 may comprise an electronic airflow sensor, wherein the electronic airflow sensor senses when the user is drawing on the electronic cigarette 100 ([0026]). However, Conley does not explicitly disclose a Ventrui airflow chamber that allows airflow through the instrument and is configured to measure one or more of a change in air pressure and a change in flowrate of the airflow.
Bowen et al. discloses methods and vaporizer apparatuses that estimate, measure, and/or predict the amount of vapor and/or material released by a vaporizer apparatus. The vaporizer apparatus comprises a puff sensor which measures the initiation of the user’s puff, the cessation of the users puff, the duration of the users puff, and/or the velocity and amount of air traveling through the electronic vaporizer device. 
Since Conley does not disclose a particular structure for the flow sensor, it would have been obvious to one of ordinary skill in the art before the effective filing date to select a puff sensor known in the art, such as the Venturi meter pressure sensor disclosed by Bowen et al. since simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness.
Modified Conley does not explicitly disclose that the sensor circuit collects the frequency of a sound of air passing through an airway port and that the frequency is used to determine a puff velocity.
Steingraber et al. discloses an electronic cigarette that allows the user to identify the remaining fluid in their cartridge without having to remove the cartridge or do a visual check. By utilizing a microphone embedded into the center of the vacuum switch PCBA, 35, the unit will be able to sense when there is a puff occurring by listening for the sound of inhalation. When a user puffs on the device, air is drawn into the unit. This air creates a sound based on the configuration of the holes. The microphone is tuned to the frequency of this sound and activates based on it ([0049]).
Steingraber et al. teaches that the microphone sensor allows the user to identify the remaining fluid in their cartridge without having to remove the cartridge or do a visual check. Also, the microphone is tuned to the frequency of the sound of inhalation and will not activate based on any other sound, thereby removing the possibility of a false activation ([0289]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a microphone sensor in the device of Conley to 
Dankers discloses an acoustic sensor formed by wrapping a segment of fiber optic cable around a core ([0003]). Dankers teaches that frequency can be used to obtain the velocity of sound in air ([0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the frequency detected by the microphone in Steingraber et al. could be used to determine the puff velocity according to the correlation ƒ=ν/λ where ƒ is the frequency, ν is the velocity of sound in air, and λ is the wavelength, as evidenced by Dankers et al. ([0058]).
Claim 32. Modified Conley does not explicitly disclose in a single embodiment that the controller positioned in the central compartment of the housing comprises local memory structured to store the first and second data characteristics of the smoking action and a communication interface structured to communicate the stored first and second data characteristics of the smoking action to a receiving computing system when the product use and behavior system is within range of the receiving computing system.
However, Conley does disclose in a separate embodiment that the controller may include a data store 924 such as a flash memory device or other non-volatile memory in which the controller is operative to store information regarding the amounts of vaporized solution that a user may have inhaled. The controller may also be operative to store time and/or date information in association with the measured amounts of inhaled vaporized solution. In this embodiment the data store 926 is included in a housing portion 918 which holds the liquid solution. Also, in an embodiment, the electronic 
Although Conley does not explicitly disclose in one embodiment that the data store and communication device are located within the adapter 800, it would have been obvious to one of ordinary skill in the art that the data store and communication device could be located in the adapter because mere rearrangement of parts supports a finding of obviousness (MPEP §2144.04(VI)(C)).


Claims 10, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (US 2013/0220315) in view of Bowen et al. (US 2016/0157524), Steingraber et al. (US 2015/0053217), Dankers (US 2018/0164151), and Griffith et al. (US 2013/0255702).
Claims 10, 26, and 33. Modified Conley et al. discloses the instrument of claim 1, article of claim 19, and method of claim 31 but does not explicitly disclose that the sensor circuit begins capturing the at least one data use characteristic of the smoking action upon detection of a change in ambient temperature within the product use and behavior instrument.
Griffith et al. discloses an electronic smoking article that can be wired with an electrical circuit such that the control component 20 delivers, controls, or otherwise modulates power from the battery 40 for energizing the resistive heating element 50 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a temperature sensor in the system of Conley et al. in order to provide feedback to a control component as taught by Griffith. Furthermore, it would have been obvious to one of ordinary skill that the temperature sensor can be configured to capture data relating to a smoking action based on a change in ambient temperature.

Claims 9, 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (US 2013/0220315) in view of Bowen et al. (US 2016/0157524), Steingraber et al. (US 2015/0053217), Dankers (US 2018/0164151), and Memari et al. (US 2015/0245654).
Claims 9, 11 and 27. Modified Conley et al. discloses the instrument of claims 1, 7, and 19 but does not explicitly disclose that the controller further comprises a location sensor circuit structured to provide information regarding positioning and orientation during the smoking action.
Memari et al. discloses an e-cigarette system comprising an e-cigarette/PV and a portable storage and carrying case comprising a housing 100. The system measures how much e-liquid is left in the user-replaceable cartridge or whether a replacement is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a tilt sensor in the device of Conley et al. in order to measure how much e-liquid is left in the user-replaceable cartridge or whether a replacement is needed, as taught by Memari et al. (Memari Claim 6). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (US 2013/0220315) in view of Bowen et al. (US 2016/0157524), Steingraber et al. (US 2015/0053217), Dankers (US 2018/0164151), and Tremblay (US 2018/0289074).
Claim 13. Modified Conley et al. discloses the instrument of claim 1 but does not explicitly disclose wherein the controller further comprises a toggle button, the toggle button structured to alter operation of at least one of the sensor circuit, the local memory, and the communication interface.
Tremblay discloses an electronic vaping device wherein a user may interact with the user interface 150 of the electronic cigarette 100 (e.g., using one or more buttons or other input elements of the input device 156) to put the controller 160 in a mode in which it observes inputs received from the fluid-drawing detector 164 while the legitimate user vapes the electronic cigarette 100 in a way that defines the detectable pattern of drawing 820 to be subsequently recognized by the controller 160 as the vaping signature to maintain the electronic cigarette 100 unlocked. These inputs may be indicative of parameters of each draw on the outlet 152 of the electronic cigarette 100, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a user input device or button in the system of Conley to allow the user to manually put the device into a mode in which draw characteristics are captured by the sensors and stored in the memory of the controller in order to give the user greater control over when the sensors detect data and when the data is stored.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (US 2013/0220315) in view of Bowen et al. (US 2016/0157524), Steingraber et al. (US 2015/0053217), Dankers (US 2018/0164151), and Henry et al. (US 2019/0255266).
Claim 17. Modified Conley et al. discloses the instrument of claim 1 but does not explicitly disclose that the first use data characteristic of the smoking action includes a tobacco product identifier, the tobacco product identifier indicative of a characteristic of the tobacco product used in the electronic smoking article.
Henry et al. discloses a charging accessory device (product use and behavior instrument) for an aerosol delivery device, the aerosol delivery device comprising a 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the first use data characteristic of the smoking action includes a tobacco product identifier, the tobacco product identifier indicative of a characteristic of the tobacco product used in the electronic smoking article so that different liquid solution cartridges can be used in the device and the amount of voltage/current to be received by the heating element 126 from the battery 118 can be adjusted accordingly.

Claims 4, 22, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (US 2013/0220315) in view of Steingraber et al. (US 2015/0053217), Dankers (US 2018/0164151), and Fleischhauer et al. (US 5726421).
Claims 34 and 35. Conley et al. discloses a personal electronic vaporizer 700 comprising a power source 702 having a connector 704 and a heating element 706 having a connector 708. An exemplary adapter 800 (housing) comprises a first connector 802 of a first type and a second connector 804 of a second type. The first 
Conley does not explicitly disclose in a single embodiment that the controller positioned in the central compartment of the housing comprises local memory structured to store the at least one use data characteristic of the smoking action and a communication interface structured to communicate the stored at least one use data characteristic of the smoking action to a remote computing device.
However, Conley does disclose in a separate embodiment that the controller may include a data store 924 such as a flash memory device or other non-volatile memory in which the controller is operative to store information regarding the amounts of vaporized solution that a user may have inhaled. The controller may also be operative to store 
Although Conley does not explicitly disclose in one embodiment that the data store and communication device are located within the adapter 800, it would have been obvious to one of ordinary skill in the art that the data store and communication device could be located in the adapter because mere rearrangement of parts supports a finding of obviousness (MPEP §2144.04(VI)(C)).
Conley does not explicitly disclose that the heating element heats a tobacco product that is a tobacco stick proximate the heating element such that the heating element is capable of heating a portion of the tobacco stick, the tobacco stick protruding away from the battery and comprising a mouth end, and wherein the connector is operatively and removably coupled to the heating element, the housing being formed around the tobacco stick such that mouth end is accessible by a user of the electronic smoking article.
Fleischhauer et al. discloses a smoking system 21 includes a cigarette 23 and a reusable lighter 25. The cigarette 23 is adapted to be inserted in and removed from an orifice 27 at a front end 29 of the lighter 25. The smoking system 21 is used in much the same fashion as a conventional lit cigarette. The lighter 25 includes a housing 31 and 
It would have been obvious to one of ordinary skill in the art to replace the cartridge 104 of Conley with the front portion 33 of the smoking system 21 of Fleischhauer et al., containing heater fixture 39 which heats a cigarette 23, so that a conventional cigarette can be smoked instead of a vaporizable liquid solution.
Modified Conley does not explicitly disclose that the sensor circuit collects the frequency of a sound of air passing through an airway port and that the frequency is used to determine a puff velocity.
Steingraber et al. discloses an electronic cigarette that allows the user to identify the remaining fluid in their cartridge without having to remove the cartridge or do a visual check. By utilizing a microphone embedded into the center of the vacuum switch PCBA, 35, the unit will be able to sense when there is a puff occurring by listening for the sound of inhalation. When a user puffs on the device, air is drawn into the unit. This air creates a sound based on the configuration of the holes. The microphone is tuned to the frequency of this sound and activates based on it ([0049]).
Steingraber et al. teaches that the microphone sensor allows the user to identify the remaining fluid in their cartridge without having to remove the cartridge or do a visual check. Also, the microphone is tuned to the frequency of the sound of inhalation and will not activate based on any other sound, thereby removing the possibility of a 
Dankers discloses an acoustic sensor formed by wrapping a segment of fiber optic cable around a core ([0003]). Dankers teaches that frequency can be used to obtain the velocity of sound in air ([0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the frequency detected by the microphone in Steingraber et al. could be used to determine the puff velocity according to the correlation ƒ=ν/λ where ƒ is the frequency, ν is the velocity of sound in air, and λ is the wavelength, as evidenced by Dankers et al. ([0058]).

Claims 4 and 22. Conley et al. in view of Fleischhauer et al., Steingraber, and Dankers discloses the instrument of claims 34 and 35, wherein the cigarette heater fixture is disposed in the orifice 27 in the lighter 25. The cigarette 23 is inserted, tobacco end first, in the orifice 27 in the lighter 25 into a substantially cylindrical space of the cigarette heater fixture 39 defined by a ring-shaped cap 83 having an open end for receiving the cigarette, a cylindrical air channel sleeve 87, a heater assembly including the heater blades 120, an electrically conductive pin or common lead 104A, which serves as a common lead for the heater elements of the heater assembly, electrically conductive positive pins or leads 104B, and the spacer (Fleischhauer Column 6, lines 47-56; Figure 1). The power source is electrically and mechanically coupled to the heating element by way of the adapter 800 (Conley [0049]-[0050]).

Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive. Applicant’s arguments are related to claim amendments which have been addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747